Opinion issued July 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00662-CV
____________

IN RE GREGORY CARL WARE, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Gregory Carl Ware, has filed a petition for writ of mandamus asking
this Court to order the presiding judge for the 263rd District Court of Harris County,
Texas to rule on his motions.  Relator has been convicted of a felony; his conviction
has been affirmed on appeal by this Court; (1) and mandate has issued.  Although he has
not attached to his petition for writ of mandamus copies of the motions he states he
has filed in the trial court, he describes them as seeking access to his trial and
appellate records so that he can establish that he is entitled to habeas corpus relief
from the federal courts.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Appellant was represented by counsel and a complete record of the trial
court proceedings was filed.